Judgment reversed upon the law and new trial granted, with costs to abide the event. We think the evidence submitted on the trial was sufficient to make out a prima facie case of negligence on the part of both defendants in the use of a defective cable, and that, likewise, plaintiff sufficiently proved negligent operation on the part of the defendant Garland Steamship Corporation. Upon a new trial the alleged negligence may be more fully developed. Kelly, P. J., Rich, Manning and Young, JJ., concur; Kapper, J., absent and not voting.